UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): January 1, 2012 Commission file number333-151200 FLURIDA GROUP, INC. ((Exact name of registrant as specified in its charter) Nevada 26-0688130 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandard IndustrialClassification CodeNumber) IRSI.D. 22 West Washington St, Suit 1500 Chicago, IL (Address of principal executive offices) (Zip Code) Telephone number:630-778-6991 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On January 1, 2012, Mr. Franklin Fu resigned as a Director. Mr. Fu did furnished us with written correspondence confirming no disagreement with the Company or its management concerning any matter, and that his resignation is solely for personal reasons SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the date indicated. Flurida Group, Inc., a Nevada corporation Title Name Date Signature Principal Executive Officer Jianfeng Ding January 3, 2012 /s/ Jianfeng Ding
